                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

BRIAN B. DEVEREUX and RENEE DEVEREUX, )
                                      )
           Plaintiffs,                )
                                      )
                                      )
v.                                    )                     No. 3:17-CV-197-JRG-HBG
                                      )
KNOX COUNTY, TENNESSEE, et al.,       )
                                      )
           Defendants.                )

                                            ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

and Standing Order 13-02.

       The parties appeared via telephone before the Court on November 26, 2018, over a

discovery dispute. Attorney Richard Collins was present on behalf of Plaintiffs. Attorney David

Wigler was present on behalf of Defendants. During the telephone conference, the parties reported

to the Court that Dr. Gaines’s deposition had been scheduled. Defendants asserted that Dr.

Gaines’s expert disclosure is insufficient under Federal Rule of Civil Procedure 26(a)(2)(B). The

Court found that Dr. Gaines’s disclosure is sufficient under Rule 26(a)(2)(B) and that the parties

shall proceed with his deposition. Further, Defendants requested leave to file a Daubert motion

with respect to Dr. Gaines’s opinion. The Court granted Defendants’ request and ordered

Defendants to file their motion within one week of receiving the transcript from Dr. Gaines’s

deposition.

       IT IS SO ORDERED.
                                             ENTER:


                                             United States Magistrate Judge
